                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

BRIAN DAVID HILL,
     Plaintiff,                                       Civil Action No. 7:18-cv-00499

v.                                                            ORDER

MARTINSVILLE CITY JAIL, et al,                                By: Hon. Robert S. Ballou
    Defendant(s).                                             United States Magistrate Judge

       It appears to the court that plaintiff has complied with the requirements of 28 U.S.C.

§ 1915(a) for filing a prisoner civil rights action. Accordingly, it is now

                                          ORDERED

as follows:

(1)    The action is conditionally filed as a prisoner civil rights action, pending satisfaction of

       the requirement set forth herein. Plaintiff is advised that the court will not adjudicate

       legal and factual matters discussed in either a pleading or motion in this conditionally

       filed action until plaintiff cures the deficiencies noted in this Order. Accordingly,

       plaintiff is encouraged to first resolve the noted deficiencies before filing motions or

       pleadings.

(2)    Plaintiff has been assessed fees of $400.00 in this case, which includes a $50.00

       administrative fee. The $400.00 must be paid before a civil action can proceed unless

       plaintiff is granted leave to proceed in forma pauperis.

(3)    Plaintiff is hereby directed to execute the enclosed consent to withholding of fees form in

       order to complete an application to proceed in forma pauperis pursuant to 28 U.S.C.

       § 1915(b), which allows plaintiff to pay the $350.00 filing fee in installments. If plaintiff

       is granted leave to proceed in forma pauperis, plaintiff will not be required to pay the

       $50.00 administrative fee. FAILURE TO RETURN THE SIGNED CONSENT FORM



Case 7:18-cv-00499-NKM-JCH Document 7 Filed 10/29/18 Page 1 of 4 Pageid#: 31
      TO THE COURT WITHIN TWENTY (20) DAYS SHALL RESULT IN DISMISSAL

      OF THIS ACTION WITHOUT PREJUDICE.

(4)   Plaintiff shall notify the court in writing immediately upon plaintiff’s transfer or release

      and shall provide a new address. FAILURE TO NOTIFY THE COURT OF SUCH A

      CHANGE OF ADDRESS WILL RESULT IN DISMISSAL OF THIS CASE.

(5)   Plaintiff is advised that a prisoner may not bring a civil action without complete

      prepayment of the appropriate filing fee and, as of May 1, 2013, a $50.00 administrative

      fee if the prisoner has brought on three or more occasions, an action or appeal in a federal

      court that was dismissed as frivolous, as malicious, or for failure to state a claim upon

      which relief may be granted, unless the prisoner is in imminent danger of serious physical

      injury. See 28 U.S.C. § 1915(g). Plaintiff is advised that if plaintiff has had prior cases

      dismissed for any of the above-stated reasons, these prior dismissals may limit plaintiff’s

      ability to file new cases without prepaying the full $400.00 in filing costs. If plaintiff

      believes that this case, or any other pending case, may be dismissed as frivolous, as

      malicious, or for failure to state a claim upon which relief may be granted, plaintiff may

      file a motion for voluntary dismissal of such case(s) pursuant to Rule 41(a) of the Federal

      Rules of Civil Procedure.

(6)   Pursuant to a Standing Order of Court, all non-dispositive matters in this case will be

      referred to a United States Magistrate Judge.

(7)   Plaintiff must include the above referenced case number in any document plaintiff

      submits to the court related to this action. Plaintiff’s submissions should be legible,

      written on one side of the paper only, with at least one-inch of clear space on all sides of

      the page. In any document plaintiff submits to the court, pursuant to General Rule 8 of

      the Local Rules of the United States District Court for the Western District of Virginia,



Case 7:18-cv-00499-NKM-JCH Document 7 Filed 10/29/18 Page 2 of 4 Pageid#: 32
      plaintiff must omit, black out, or abbreviate personal data identifiers as follows: social

      security numbers (use only the last four digits), names of minor children (use initials),

      dates of birth (list only the birth year), financial account numbers (list only the last four

      digits), and home addresses (list only city and state). Submissions that do not comply

      with this paragraph may be returned to plaintiff without being entered by the court. All

      mailed pleadings should be sent to Clerk, U.S. District Court, 210 Franklin Road, S.W. ,

      Suite 540, Roanoke, VA 24011-2208 The Clerk is directed to send a copy of this Order to

      plaintiff.

      ENTER: This 29th day of October, 2018.

                                                     /s/Robert S. Ballou
                                                     United States Magistrate Judge




Case 7:18-cv-00499-NKM-JCH Document 7 Filed 10/29/18 Page 3 of 4 Pageid#: 33
                   INMATE CONSENT FOR WITHHOLDING OF PAY
         FOR ASSESSED FILING FEE FOR THE WESTERN DISTRICT OF VIRGINIA

BRIAN DAVID HILL,
     Plaintiff,                                         Civil Action No. 7:18-cv-00499

v.


MARTINSVILLE CITY JAIL, et al,                          CONSENT TO FEE
     Defendant(s).


I, BRIAN DAVID HILL 320165, hereby consent for the appropriate prison officials to withhold
from my prison account an initial payment of $0.00 and to collect on a continuing basis each
month, an amount no more than 20% of each prior month’s income, until such time as the filing
fee of $350.00 has been collected in full. Each time the collection of payments reaches the
amount of $10.01, the Trust Officer shall forward the interim payment to the Clerk’s Office,
U. S. District Court, 210 Franklin Road, S.W. Suite 540, Roanoke, VA 24011-2208, until such
time as the fees are paid in full. By executing this document, I also authorize withholding of any
amount of costs, sanctions, and/or fees which may be imposed by the Court as a result of or
during this litigation.


I agree that if I am transferred prior to payment of the full fee, the balance owing will be reported
to the new institution with directions to continue the withdrawal of funds until the entire fee is
paid. Payment will continue, if necessary, after resolution of this action until the full filing fee is
paid.


                                                __________________________________
                                                SIGNATURE OF PLAINTIFF

                                                DATE_____________________________




***After signing this form, I understand that I am to send it back to the Court for processing to:
Clerk, U.S. District Court, 210 Franklin Road, S.W. Suite 540, Roanoke, VA 24011-2208.




Case 7:18-cv-00499-NKM-JCH Document 7 Filed 10/29/18 Page 4 of 4 Pageid#: 34
